Speir, J., held:
“This is not sufficient under the Code to compel a reference of an action involving a long account. It is not the immediate object of the suit to take any account or the ground of defense. There is no account to be examined, for it is not disputed. The single issue to be tried, are the services of the value o£ $5,000, or of any value beyond the sum admitted to have been paid. The case is controlled by the following cases, among others: Bathgate v. Haskins, 59 N. Y. 533; Kain v. Delano, 11 Abb. N. S. 29 ; Felt v. Tiffany, 11 Hun, 62.”
Opinion by Speir, J.; Sedgwick, Ch. J., and Freedman, J., concurred in result.
Order reversed, with costs.